Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Claims 1-20 have been examined in this application.  This communication is a Final Rejection in response to the applicants remarks filed on October 3rd 2022. The Information Disclosure Statement (IDS) filed on October 3rd, 2022 has been acknowledged by the Office.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application  US 2006/0236464 to Beck et al. (hereinafter Beck) in view of EP 0025701 A2 to Schild et. al. (Schild hereafter)
As per claim 1, Beck teaches: A support system (see 100—Fig.3: support system)
comprising: 
a bladder (see 230—Fig.7: bladder ) having a first inflatable compartment (see 50—Fig.2 first inflatable compartment); an envelope (see 40—Fig.2: ) enclosing the bladder (see pg. 3 para [0036]: " Inflatable chamber cover 40 is generally a rectangular element having side walls 41, 42, top end wall 43, bottom end wall 44 and a removable lid 45. Removable lid 45 is secured to top end wall 43 by any conventional means appropriate for the material used to manufacture inflatable chamber cover 40. For example, if inflatable chamber cover 40 is manufactured using a fabric such as cotton, conventional sewing stitches may be used to secure removable lid 45 to top end wall 43. "), the envelope comprising a first sheet (see Element 44 pg. 3 para [0036]: first sheet ) and a second sheet (see Element 43 pg. 3 para [0036]: second sheet ) bonded to the first sheet (see pg. 3 para [0036]: " Removable lid 45 is then secured to side walls 41, 42 and bottom end wall 43 with suitable fasteners such a zipper, snaps, or other coupling mechanism. (not shown)."), thereby defining an interior region of the envelope; (see annotated Fig.2: " interior region of the envelope")

    PNG
    media_image1.png
    456
    517
    media_image1.png
    Greyscale

 and a pump (see 210—Fig.7: pump ) coupled in selective fluid communication with the first inflatable compartment (see pg.4 para [0053]: "Three-way valve 250 allows pump 210 to introduce fluid into inflatable chambers 220, 225, 230 through valve 215.Three-way valve 250 allows pump 210 to introduce fluid into inflatable chambers 220, 225, 230 through valve 215.") and in selective fluid communication with the interior region of the envelope (see pg.4 para [0053]; examiners Note),
Note: It may be understood that pump 210 is in selective communication with the interior region via inflatable bladders 50 which are adapted to fit together as described on pg.3 para[0038].)

 wherein the pump is operable to selectively inflate the first inflatable compartment (see pg.4 para [0053]).
Beck does not teach [wherein the pump is operable] to selectively pump air from the interior region of the envelope external to the bladder and thereby cause the first sheet of the envelope to selectively conform to corresponding regions of the first inflatable compartment.
Schild teaches: [wherein the pump is operable] and to selectively pump air from the interior region of the envelope external to the bladder(see examiner note; pg. 8: "An air impermeable sheet 17 is affixed to the lower side of the interconnected sheets 11 to form a plenum 18 there below. A series of apertures 19 are formed through the interconnected sheets 11 of the air pad, such that these apertures are sealed from the channels 12. A low pressure pump 20. typically a fan or blower supplying air at a pressure of 0.2 mm of mercury is connected by a tube 21 to the plenum chamber 18. This pump is operated continuously to maintain a low pressure in the plenum chamber the pressure being lower than that employed in the air pad supplied by the pump 14 and insufficient to support the weight of a user on the mattress.")

Note: The examiner defines the interior region as element 24 the examiner considers element 28 as the  bladder.

and thereby cause the first sheet of the envelope to selectively conform to corresponding regions of the first inflatable compartment (see examiner note)
 Note : The examiner defines the first sheet of the envelope as element 25 of Figure 4. It may be understood that this cover might conform to the first inflatable compartments (Element 28) as the  removal of air would cause the interior region of the envelope to contract.

Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Beck with the teachings of Schild with the motivation of providing an additional support region with a lower air pressure in order to provide further comfort to the user(see pg.10 " In this example, the alternating pressure pad 10 is itself made impermeable, that is to say, the apertures 19 are omitted. Low pressure air is supplied from the pump 20 via a pipe 21 to the chamber 24 above the pad 10.).
As per claim 2, Beck teaches: The support system of claim 1 wherein the portions of the first (see pg.3 para [0036];examiner note:  "For example, if inflatable chamber cover 40 is manufactured using a fabric such as cotton, conventional sewing stitches may be used to secure removable lid 45 to top end wall 43. Removable lid 45 is then secured to side walls 41, 42 and bottom end wall 43 with suitable fasteners such a zipper, snaps, or other coupling mechanism. (not shown).") and second sheets of the envelope defining the interior region are imperforate (see pg.3 para [0036];examiner note)
Note : Imperforate as defined by Webster’s dictionary is "lacking the normal opening; not perforated" . The examiner notes the first and second sheets of the opening may therefore be classified as imperforate as they both sheets lack a normal opening.

As per claim 3, Beck teaches: The support system of claim 1 wherein the bladder comprises: 
a first flexible sheet (see 31—Fig.2; pg.3 para [0044]: " Inflatable chamber 140 is constructed of any substantially non-porous, flexible material.") and a second flexible sheet (see 33—Fig.2), the first and second flexible sheets bonded together at a seam (see annotated Fig. 2: flexible sheets bonded together at a seam),

    PNG
    media_image2.png
    493
    530
    media_image2.png
    Greyscale

wherein the first and second flexible sheets and the seam cooperate to define the first inflatable compartment (see 30—Fig.2; pg.2 para [0035]: " For example, interior region 46 of mattress system 20 is defined between top end wall 33, a portion of side wall 31, a portion of side wall 32 and cell divider 37."), the first inflatable compartment defining a plurality of inflatable cells (see 46,47,48 & 49—Fig.2; pg.2 para [0034]:  Inflatable chamber dividers 35, 36 and 37 are disposed within inflatable chamber enclosure 30 at various locations to form the containment areas for a plurality of mattress cells or inflatable chambers 50.), each of the plurality of inflatable cells defining a corresponding contact node (see annotated Fig.3: corresponding contact node).

    PNG
    media_image3.png
    388
    431
    media_image3.png
    Greyscale

As per claim 4, Beck teaches: The support system of claim 3 wherein the first sheet of the envelope selectively conforms to individual ones of the plurality of selectively inflatable cells (see pg.3 para [0038]: " Inflatable chamber cover 40 is adapted to fit together with inflatable chamber enclosure 30. The combination of inflatable chamber cover 40, inflatable chamber enclosure 30 and plurality of inflatable chambers 50 forms the overall structure of the inflatable mattress.").
As per claim 5, Beck teaches: The support system of claim 4 further comprising a valve arrangement (see annotated Fig.7: valve arrangement) and to enable selective fluid communication of an outlet of the pump with the first inflatable compartment (see pg.4 para [0053]: "Three-way valve 250 allows pump 210 to introduce fluid into inflatable chambers 220, 225, 230 through valve 215.") but does not teach, [a valve arrangement] operable to enable selective fluid communication of an inlet of the pump with the interior region of the envelope.

    PNG
    media_image4.png
    524
    536
    media_image4.png
    Greyscale

Schild teaches [a valve arrangement] operable to enable selective fluid communication of an inlet of the pump with the interior region of the envelope (see 36—Fig.6: operable to enable selective fluid communication of inlet of pump with the interior region of the envelope)
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Beck with the teachings of Schild with the motivation of ensuring proper ventilation (see pg. 12 - 13: "Then, the supply pipe 21 is connected to the outer end 40 of the upright 37 of the conduit 36 and extends as shown, at least initially, substantially at right angles to the adjacent edge 39 of the envelope. Air supplied along the pipe 21 enters the envelope and is emitted from the conduit 36 from the two ends 41 of the cross-bar 42 of the T and is thus emitted from the conduit 36 through apertures which lie in planes also at right angles to the edge 39. This arrangement minimizes the risk of the opening from the connector 36 into the interior of the plenum chamber of being occluded by the material of the chamber or enclosed supporting pad…
…A bacterial filter 43 (Figure 5) may be included between the low pressure pump 20 and the inlet to the plenum chamber, for example conduit 36. This ensures that when ventilation is provided by pumping air into the plenum chamber for escape therefrom, the risk of infection being caused by the ventilating air is minimized.").
As per claim 6, Beck teaches: The system of claim 5 wherein the valve arrangement comprises a first valve (see 250—Fig.7: first valve) operable to selectively and alternatingly enable fluid communication between the outlet of the pump and the first inflatable compartment (see pg.4 para [0053]) or fluid communication between the first inflatable compartment and an atmosphere surrounding the support system (see pg.2 para [0014]: " The three-way valve is coupled to the fluid source and to the atmosphere. The three-way valve is configured for supplying the inflatable chambers with fluid from the fluid source and discharging the fluid from the inflatable chambers into the atmosphere.").
As per claim 7, Beck teaches: The support system of claim 6 further comprising a controller (see 200—Fig.7) operable to control alignment of the first valve (see Element 275 pg.4 para[0049]: "Valve controller 275 controls the operation of valve assembly 215 by sending a series of signals to the valve assembly to perform various mechanical operations, such as selecting a particular inflatable chamber for inflation, deflation or measurement.") and to selectively cause the pump to be energized (see Element 265 pg.4 para[0049]: "Fluid controller 265 controls the strength and duration of the flow of fluid from fluid source 210 to any one of inflatable chambers 220, 225, 230 by providing a signal to fluid source 210 to initiate the introduction of fluid to inflate a selected inflatable chamber.").
As per claim 8, Beck teaches: The support system of claim 7 wherein the pump further is in selective fluid communication with the atmosphere surrounding the support system (see Claim 37 & 38: "37. The inflatable mattress of claim 1, wherein said fluid source is a pump having a reservoir." And claim 38 "38. The inflatable mattress of claim 37, wherein said reservoir is accessible to the atmosphere.").
As per claim 9, Beck teaches: The support system of claim 8 wherein the bladder further comprises a second inflatable compartment (see 225—Fig.3: second inflatable compartment),
and wherein the valve system is further configured to enable selective fluid communication of the outlet of the pump with the second inflatable compartment (see pg.4 para [0053]).
As per claim 10, Beck teaches: The support system of claim 9 The support system of claim 9 wherein the valve arrangement further includes a second valve (see 260—Fig.7)  
operable to selectively and alternatingly enable fluid communication  between the outlet of the pump and the second inflatable compartment (see pg. 6 para [0069]: “In response to the signals, three-way valve 250 is placed into the inflate position and fluid flows from fluid source 210 through check valve 260, three-way valve 250 and into valve assembly 302.”) or fluid communication between the second inflatable compartment and the atmosphere surrounding the support system.
As per claim 11, Beck teaches: A support system comprising: a bladder (see 230—Fig.3: bladder), the bladder comprising: 
a first flexible sheet (see 31—Fig.2; pg.3 para [0044]: first flexible sheet ) and a second flexible sheet  (see 33—Fig.2:  second flexible sheet), the first and second flexible sheets bonded together at a seam (see annotated Fig. 2 on page 7: flexible sheets bonded together at a seam), wherein the first and second flexible sheets and the seam cooperate to define a selectively inflatable compartment (see 30—Fig.2; pg.2 para [0035]:  seam), the selectively inflatable compartment defining a plurality of selectively inflatable cells (see 46,47,48 & 49—Fig.2; pg.2 para [0034]: ), each of the plurality of selectively inflatable cells defining a corresponding contact node (see annotated Fig.3 on page 8: ); an envelope enclosing the bladder (see element (40) pg.3 para [0038]: envelope ), the envelope comprising a first sheet (see pg. 3 para [0036]: ) and a second sheet bonded to the first sheet (see Element 43 pg. 3 para [0036]: ), thereby defining an interior region of the envelope; (see annotated Fig.2 on page 4: interior region ) a pump coupled in fluid communication with the interior region of said envelope (see 210—Fig.7: pump), a valve system (see annotated Fig. 7: on page 8)  to enable selective fluid communication of an outlet of the pump with the selectively inflatable compartment (see pg.4 para [0053] ) and with an atmosphere surround the support system (see pg.2 para [0014]: ); and a controller operable to control valves of the valve system (see 200—Fig.7: controller).
Beck but does not teach the pump configured to selectively pump air from the interior region of the envelope external to the bladder and thereby cause the first sheet of the envelope to selectively conform to corresponding regions of the selectively inflatable compartment.
Schild teaches, the pump configured to selectively pump air from the interior region of the envelope external to the bladder (see examiner note; pg. 10: "An air impermeable sheet 17 is affixed to the lower side of the interconnected sheets 11 to form a plenum 18 there below. A series of apertures 19 are formed through the interconnected sheets 11 of the air pad, such that these apertures are sealed from the channels 12. A low pressure pump 20. typically a fan or blower supplying air at a pressure of 0.2 mm of mercury is connected by a tube 21 to the plenum chamber 18. This pump is operated continuously to maintain a low pressure in the plenum chamber the pressure being lower than that employed in the air pad supplied by the pump 14 and insufficient to support the weight of a user on the mattress.”)
Note: The examiner defines the interior region as element 24 the examiner considers element 28 as the  bladder.
and thereby cause the first sheet of the envelope to selectively conform to corresponding regions of the selectively inflatable compartment (see examiner note); 
Note : The examiner defines the first sheet of the envelope as element 25 of Figure 4. It may be understood that this cover might conform to the first inflatable compartments (Element 28) as the  removal of air would cause the interior region of the envelope to contract.

 [a valve system] operable to enable selective fluid communication of an inlet of the pump with the interior region of the envelope (see 36—Fig.6).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Beck with the teachings of Schild with the motivation of  providing an additional support region with a lower air pressure in order to provide further comfort to the user(see pg.10 " In this example, the alternating pressure pad 10 is itself made impermeable, that is to say, the apertures 19 are omitted. Low pressure air is supplied from the pump 20 via a pipe 21 to the chamber 24 above the pad 10.).
Claims 12, 14, 19 and 20   is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application  US 2006/0236464 to Beck in view of EP 0025701 A2 to Schild in  further view of US 20110094040 A1 to deGreef et. al (deGreef hereafter).
As per claim 12, Beck nor Schild teach, wherein the valve system comprises a solenoid valve configured to selective enable: (i) fluid communication of an outlet of the pump with the selectively inflatable compartment or (ii) fluid communication of the selectively inflatable compartment with the atmosphere.
deGreef teaches wherein the valve system comprises a solenoid valve (see Claim 2 : "The body support system of claim 1, further comprising a second valve assembly in fluid communication with said first valve assembly to transmit fluid under pressure there between, said second valve assembly comprising a plurality of solenoid valves each connected to be controllable by said controller and each connected to at least one of said plurality of inflatable chambers, each of the solenoid valves of said second valve assembly being operable between a first valve position to allow fluid flow to and from said at least one of said plurality of inflatable chambers and a second valve position inhibiting fluid flow to and from the said at least one of said plurality of inflatable chambers;") configured to selective enable: (i) fluid communication of an outlet of the pump with the selectively inflatable compartment or (ii) fluid communication of the selectively inflatable compartment with the atmosphere (see Claim 2; Fig 11: Solenoid valve in fluid communication with pump outlet via element (1112) & (1120)).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Beck with the teachings of deGreef with the motivation of regulating the amount of inflation in each air chamber(see Abstract: "The system includes a valve assembly that includes a plurality of solenoid valves to direct air at a pressure of less than 1 pound per square inch into each chamber and a separate vent valve all operable by a controller to regulate the level of inflation of each inflatable chamber.").
As per claim 14, Beck teaches: The support system of claim 12 wherein the bladder further comprises a second selectively inflatable compartment (see 225—Fig.3)  
Beck nor Schild teach, and wherein the valve system further comprises a second solenoid valve configured to selective enable: (i) fluid communication of the outlet of the pump with the second selectively inflatable compartment or (ii) fluid communication of the second selectively inflatable compartment with the atmosphere.
deGreef teaches and wherein the valve system further comprises a second solenoid valve (see Claim 2 : "The body support system of claim 1, further comprising a second valve assembly in fluid communication with said first valve assembly to transmit fluid under pressure there between, said second valve assembly comprising a plurality of solenoid valves each connected to be controllable by said controller and each connected to at least one of said plurality of inflatable chambers, each of the solenoid valves of said second valve assembly being operable between a first valve position to allow fluid flow to and from said at least one of said plurality of inflatable chambers and a second valve position inhibiting fluid flow to and from the said at least one of said plurality of inflatable chambers;") configured to selective enable: (i) fluid communication of the outlet of the pump with the second selectively inflatable compartment or (ii) fluid communication of the second selectively inflatable compartment with the atmosphere.(see Claim 2; Fig 11: Solenoid valve in fluid communication with pump outlet via element (1112) & (1120))
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Beck with the teachings of deGreef with the motivation of regulating the amount of inflation in each air chamber(see Abstract: "The system includes a valve assembly that includes a plurality of solenoid valves to direct air at a pressure of less than 1 pound per square inch into each chamber and a separate vent valve all operable by a controller to regulate the level of inflation of each inflatable chamber.").
As per claim 19, Beck teaches: a relief valve (see 250—Fig.7: "Three-way valve 250 allows pump 210 to introduce fluid into inflatable chambers 220, 225, 230 through valve 215. In addition, three-way valve 250 is coupled to the atmosphere such that fluid may be removed from inflatable chambers 220, 225, 230 through valve 215.") operable to selectively enable fluid communication of the outlet of the pump with the atmosphere (see pg.4 para [0053]: "Three-way valve 250 allows pump 210 to introduce fluid into inflatable chambers 220, 225, 230 through valve 215. In addition, three-way valve 250 is coupled to the atmosphere such that fluid may be removed from inflatable chambers 220, 225, 230 through valve 215.").
As per claim 20, Beck teaches: A support system (see 100—Fig.3: support system )  comprising: a bladder (see 230—Fig.3: bladder), the bladder comprising: a first flexible sheet (see 31—Fig.2; pg.3 para [0044]: " Inflatable chamber 140 is constructed of any substantially non-porous, flexible material.") and a second flexible sheet (see 33—Fig.2: second flexible sheet), the first and second flexible sheets bonded together at a seam (see annotated Fig. 2 on page 7 : flexible sheets bonded together at a seam), wherein the first and second flexible sheets and the seam cooperate to define a first inflatable compartment (see 49—Fig.2: ) and a second inflatable compartment (see 48—Fig.2), each of the first inflatable compartment and the second inflatable compartment defining corresponding plurality of selectively inflatable cells (see pg.2 para [0035]: " As such, a grouping of plurality of mattress cells or inflatable chambers 50 would be located within the interior region 46 of mattress system 20. Interior regions 47, 48, 49 are formed in a similar manner as interior region 46."), each of the corresponding plurality of selectively inflatable cells defining a corresponding contact node; (see annotated Fig. 2 on page 8:  contact node) an envelope enclosing the support surface overlay (see 40—Fig.2), the envelope comprising a first sheet and a second sheet bonded to the first sheet, (see Element 45 pg. 3 para [0036]) thereby defining an interior region of the envelope; (see Element 43 pg. 3 para [0036]) a pump (see 210—Fig.7: )coupled in fluid communication with the interior region of said envelope (see pg.4 para [0053];) a first valve (see 250—Fig.7) operable to enable fluid communication of an outlet of the pump with the first inflatable compartment in a first mode of operation (see pg.4 para [0053]),and to enable fluid communication of the first inflatable compartment with the atmosphere in a second mode of operation (see pg.2 para [0014]); a second valve (see 260—Fig.7)   operable to enable fluid communication  between the outlet of the pump and the second inflatable compartment in the second mode of operation, (see pg. 6 para [0069]: “In response to the signals, three-way valve 250 is placed into the inflate position and fluid flows from fluid source 210 through check valve 260, three-way valve 250 and into valve assembly 302.”)  and a controller (see 200—Fig.7: controller ) operable to control the pump (see pg. 4 para [0049]: "Fluid controller 265 controls the strength and duration of the flow of fluid from fluid source 210 to any one of inflatable chambers 220, 225, 230 by providing a signal to fluid source 210 to initiate the introduction of fluid to inflate a selected inflatable chamber.") and the first valve (see pg. 4 para [0049]: first valve).
Beck but does not teach, the pump configured to selectively pump air from the interior region of the envelope external to the bladder and thereby cause the first sheet of the envelope to selectively conform to corresponding regions of the first inflatable compartment;
Schild teaches the pump configured to selectively pump air from the interior region of the envelope external to the bladder (see pg. 10) and thereby cause the first sheet of the envelope to selectively conform to corresponding regions of the first inflatable compartment (see examiners note);
Note : The examiner defines the first sheet of the envelope as element 25 of Figure 4. It may be understood that this cover might conform to the first inflatable compartments (Element 28) as the  removal of air would cause the interior region of the envelope to contract.)

Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Beck with the teachings of Schild with the motivation of providing an additional support region with a lower air pressure in order to provide further comfort to the user(see pg.10 " In this example, the alternating pressure pad 10 is itself made impermeable, that is to say, the apertures 19 are omitted. Low pressure air is supplied from the pump 20 via a pipe 21 to the chamber 24 above the pad 10.).
Beck nor Schild teach a second valve operable to enable fluid communication of the outlet of the pump with the second inflatable compartment in the second mode of operation, 
and to enable fluid communication of the second inflatable compartment with the atmosphere in the first mode of operation; [a controller operable to control] the second valve.
deGreef teaches a second valve (see Claim 14: "a controller for reading and analyzing data from the plurality of flexible potentiometers and the plurality of pressure sensors, and for instructing two or more solenoid valves of the plurality of solenoid valves to allow fluid to flow to or discharge from a corresponding two or more inflatable chambers during an overlapping period of time.") operable to enable fluid communication of the outlet of the pump with the second inflatable compartment in the second mode of operation, (see Claim 14) and to enable fluid communication of the second inflatable compartment with the atmosphere in the first mode of operation (see Claim 14); and the second valve (see Claim 14).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Beck with the teachings of degree regulating the amount of inflation in each air chamber (see Abstract: "The system includes a valve assembly that includes a plurality of solenoid valves to direct air at a pressure of less than 1 pound per square inch into each chamber and a separate vent valve all operable by a controller to regulate the level of inflation of each inflatable chamber.").
Claims 13 and 15—18  is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application US 2006/0236464 to Beck in view of EP 0025701 A2 to Schild in further view of US 20110094040 A1 to deGreef in further view of WO 2009155595 A2 to Fontaine (Fontaine hereinafter).
As per claim 13, Beck teaches: The support system of claim 12 further comprising a check valve (see 260—Fig.7: check valve ) 
Modified Beck does not teach, enabling communication of fluid from the interior region of the envelope with an inlet of the pump and checking communication of fluid to the interior region of the envelope.
Fontaine teaches enabling communication of fluid from the interior region of the envelope with an inlet of the pump (see pg. 9 para [0049]; examiner note ) 
and checking communication of fluid to the interior region of the envelope (see pg. para [0068]: " a check valve can be used to prevent most or all of the fluid from flowing out of the air units 332 and the air cells 364 in response to the weight of the user. )
*Note: The examiner defines the interior region of the envelope as element332, 364 as shown in Fig .11
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Beck with the teachings of Fontaine with the motivation of preventing fluid from flowing out of the air cells (pg. 9 para [0049]) .
As per claim 15, modified Beck does not teach wherein the inlet of the pump is in selective fluid communication with the atmosphere.
Fontaine teaches wherein the inlet of the pump (452—Fig.13)  is in selective fluid communication with the atmosphere (see annotated Fig. 13; 472—Fig.13).
    PNG
    media_image5.png
    393
    571
    media_image5.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Beck with the teachings of Fontaine with the motivation of adjusting the system to cater to the user's weight(see pg.18 para [0077]  " In the illustrated embodiment, the first and second relief valves 472, 474 can be utilized to adjust to a user's weight or to inhibit damage to the air units 432 due to overfilling.").
As per claim 16, Beck teaches: The support system of claim 14 further comprising a pressure sensor (see 255—Fig.7: ) operable to sense pressure within the selectively inflatable compartment (see pg.5  para [0051] : " Controller 200 is also coupled to valve 215 through a pressure sensor 255 for reading the pressure within inflatable chambers 220, 225, 230.")  wherein the pressure sensor [are operable to provide respective pressure signals to the controller.](see pg.5  para [0051] : "In operation, controller 200 is instructed to retrieve a pressure reading within a particular inflatable chamber, for example, inflatable chamber 220.") 
Beck as modified does not teach, a second pressure sensor operable to sense pressure within the second selectively inflatable compartment, and the second pressure sensor are operable to provide respective pressure signals to the controller.
Fontaine teaches a second pressure sensor operable to sense pressure within the second selectively inflatable compartment (see pg.15 para [0068]: " the pump 352 can be shut off in response to a pressure sensor to conserve energy and reduce noise and vibration"), and the second pressure sensor are operable to provide respective pressure signals to the controller (see pg.15 para [0068]: "In some embodiments, the pump 352 moves fluid into a storage tank and when the tank reaches a desired pressure, the pump 352 can be shut off in response to a pressure sensor to conserve energy and reduce noise and vibration. The reservoir can provide and store fluid for the air units 332 and the air cells 364, in response to the controller 356.").
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Beck with the teachings of Fontaine with the motivation of to conserve energy (see WO 2009155595 A2 to Fontaine pg.15 para [0068]).
As per claim 17, Beck does not teach, wherein the controller is operable to effect alignment of the solenoid valve to enable: (i) fluid communication of the outlet of the pump with the selectively inflatable compartment or (ii) fluid communication of the selectively inflatable compartment with the atmosphere.
deGreef teaches The support system of claim 16 wherein the controller is operable to effect alignment of the solenoid valve (see Claim 14: "a controller for reading and analyzing data from the plurality of flexible potentiometers and the plurality of pressure sensors, and for instructing two or more solenoid valves of the plurality of solenoid valves to allow fluid to flow to or discharge from a corresponding two or more inflatable chambers during an overlapping period of time.") to enable: (i) fluid communication of the outlet of the pump with the selectively inflatable compartment or (ii) fluid communication of the selectively inflatable compartment with the atmosphere (see Claim 14 ).
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Beck with the teachings of deGreef with the motivation of regulating the amount of inflation in each air chamber (see Abstract: "The system includes a valve assembly that includes a plurality of solenoid valves to direct air at a pressure of less than 1 pound per square inch into each chamber and a separate vent valve all operable by a controller to regulate the level of inflation of each inflatable chamber.").
As per claim 18, Beck does not teach, wherein the controller further is operable to effect alignment of the second solenoid valve to enable: (i) fluid communication of the outlet of the pump with the second selectively inflatable compartment or (ii) fluid communication of the second selectively inflatable compartment with the atmosphere.
deGreef teaches wherein The support system of claim 17 wherein the controller further is operable to effect alignment of the second solenoid valve(see Claim 14: "a controller for reading and analyzing data from the plurality of flexible potentiometers and the plurality of pressure sensors, and for instructing two or more solenoid valves of the plurality of solenoid valves to allow fluid to flow to or discharge from a corresponding two or more inflatable chambers during an overlapping period of time.") to enable: (i) fluid communication of the outlet of the pump with the second selectively inflatable compartment or (ii) fluid communication of the second selectively inflatable compartment with the atmosphere.(see Claim 14: )
Before the effective filing date of the claimed invention, it would have been
obvious for one of ordinary skill in the art to have modified the teachings of Beck with the teachings of deGreef with the motivation of regulating the amount of inflation in each air chamber(see Abstract: "The system includes a valve assembly that includes a plurality of solenoid valves to direct air at a pressure of less than 1 pound per square inch into each chamber and a separate vent valve all operable by a controller to regulate the level of inflation of each inflatable chamber.").
Response to Arguments
Applicant’s arguments, see pg.1, filed 10/03/2022 with respect to the rejection(s) of claim(s) 1—12, 14 and 20 under 35. U.S.C 103 to U.S Patent Application No. 2006/0236464 to Beck in view of International Publication No. WO 02/15835 to Owens have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection (of claims 1 – 11)  is made in view of U.S Patent Application US 2006/0236464 to Beck in view of EP 0025701 A2 to Schild. In addition, Claims 12,14, 19 and 20  are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application  US 2006/0236464 to Beck in view of EP 0025701 A2 to Schild et. al. in  further view of WO 0215835 A1 US 20110094040 A1 to deGreef. Furthermore Claims 13 and 15—18  are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application US 2006/0236464 to Beck in view of EP 0025701 A2 to Schild in  further view of US 20110094040 A1 to deGreef in further view of WO 2009155595 A2 to Fontaine.
Regarding claim 1 - 11 the examiner has relied on the teachings of Beck modified by Schild to form the basis of the 35 USC § 103 rejection as presented above. The examiner note that Schild teaches a [wherein the pump (20—Fig.4 ) is operable] and to selectively pump air from the interior region (24—Fig.4) of the envelope (27—Fig.4, envelope)  external to the bladder (28—Fig.4; bladder).
Regarding claim 13 and 15 – 18 the examiner has relied on the teachings of Beck modified by the teachings of deGreef , Schild and Fountaine to form the basis of the 35 USC § 103 rejection as presented above.
Regarding claim 12,14, 19 and 20   the examiner has relied on the teachings of Beck modified by deGreef and Schild to form the basis of the 35 USC § 103 rejection as presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH TALITHA GEDEON whose telephone number is (571)272-8863. The examiner can normally be reached Mon - Fri 7:30am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.T.G./Examiner, Art Unit 3673                                                                                                                                                                                                        11/1/2022

/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/3/2022